Citation Nr: 0611745	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-33 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for disability of the 
cervical spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1963 to June 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The veteran is service-connected for residuals of a fracture 
of the 5th cervical vertebra.  It is contended that an 
additional 10 percent rating is warranted for the disability 
because of the presence of vertebral deformity.  Whether the 
veteran has vertebral deformity is not clear from the medical 
evidence.  It is also contended that an increased or separate 
compensable evaluation is in order based on neurological 
impairment.  Whether the veteran has neurological impairment 
due to the service-connected disability is also unclear from 
the medical evidence.  In this regard, the Board notes that 
no evidence of right cervical radiculopathy was found on 
electromyography and nerve conduction velocity studies in 
March 2002, but C6 radicular irritation was noted on a VA 
examination in July 2002.

The Board also notes that the veteran was involved in a motor 
vehicle accident in 1993 and that the report of a September 
2001 VA examination suggests that some of the veteran's 
current pathology of the cervical spine is due to trauma 
sustained in 1993.

The Board further notes that the veteran has not been 
afforded a VA examination for compensation purposes since 
July 2002.  The veteran and his representative have alleged 
that the disability has increased in severity since July 
2002.  

Also, although the criteria for evaluating disabilities of 
the spine were revised, effective September 26, 2003, the RO 
has not informed the veteran of the revised criteria or 
considered his claim in light of the revised criteria. 

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice specified in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006) and notice that he should submit 
any pertinent evidence in his possession.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  In 
any event, it should obtain any more 
recent VA outpatient records pertaining 
to treatment or evaluation of the 
veteran's cervical spine.  If it is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

3.  When the above development has been 
completed, the RO or the AMC should 
arrange for a VA examination of the 
veteran by a physician with appropriate 
expertise to determine the nature and 
extent of the service-connected 
disability of the veteran's cervical 
spine.  The claims folder must be made 
available to and reviewed by the 
examiner.  

All indicated studies, including X-rays 
and range of motion studies in degrees, 
should be performed.  The examiner must 
specifically indicate whether deformity 
of the body of the 5th cervical vertebra 
is present.

With respect to any cervical pathology in 
areas other than the 5th cervical 
vertebra, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
pathology is etiologically related to 
service trauma or was caused or 
chronically worsened by the service-
connected disability of the cervical 
spine.

To the extent possible, the examiner 
should distinguish the manifestations of 
any non service-connected pathology from 
the manifestations of the service-
connected disability.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should specifically identify 
any evidence of radiculopathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  Any sensory or motor 
impairment in the upper extremities due 
to the disc disease should be identified.  
The examiner should provide an opinion 
with respect to any symptoms due to nerve 
root impingement as to whether they are 
mild, moderate, moderately severe, or 
severe.  The examiner should assess the 
frequency and duration of any episodes of 
intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral disc 
syndrome that require bed rest prescribed 
by a physician and treatment by a 
physician.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record and based 
on all applicable criteria.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, which includes notice of the 
criteria for evaluating disabilities of 
the spine that became effective in 
September 2003.  They should also be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



